Exhibit 10.1

 

FIRST LETTER AMENDMENT

 

Dated as of December 18, 2018

 

Citibank, N.A.,
as Administrative Agent
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

 

Re:                             Five Star Senior Living Credit Facility

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
February 24, 2017 (as modified to date, the “Credit Agreement”) by and among
Five Star Senior Living Inc. (f/k/a Five Star Quality Care, Inc.) (the
“Borrower” or “us”), the subsidiaries of the Borrower listed therein as
guarantors, Citibank, N.A., in its capacity as administrative agent (the
“Administrative Agent” or “you”) and collateral agent, the financial
institutions identified therein as lender parties (the “Lender Parties”) and RBC
Capital Markets, as syndication agent, with Citigroup Global Markets Inc. and
RBC Capital Markets as joint lead arrangers and joint book running managers. 
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement.

 

It is hereby agreed by you and us as follows:

 

1.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a) The cover page of the Credit Agreement is amended by deleting the dollar
amount “$100,000,000” and replacing it with “$54,000,000”.

 

(b) Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement are amended and restated to read in their entirety as follows:

 

“‘Letter of Credit Facility’ means, at any time, an amount equal to the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
as set forth on Schedule I hereto, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.”

 

“‘Termination Date’ means the earlier of (a) June 28, 2019, and (b) the date of
termination in whole of the Revolving Credit Commitments, the Swing Line
Commitment and the Letter of Credit Commitments pursuant to Section 2.05 or
6.01.”

 

(c)  Deleted Definitions.  The following definitions in Section 1.01 of the
Credit Agreement are deleted in their entirety:  “Accession Agreement”,
“Acceding Lender”, “Commitment Increase”, “Commitment Date”, “Extension Fee”,
“First Extension Date”, “Increase Date”, “Increasing Lender”, “Proposed
Increased Commitment”, “Purchasing Lender”, “Second Extension Date” and “Selling
Lender”.

 

--------------------------------------------------------------------------------



 

(d)  Clause (c) of definition “Flood Compliance Event” in Section 1.01 of the
Credit Agreement is amended by deleting the words “any Commitment Increase
pursuant to Section 2.19” and replacing it with “[intentionally omitted]”.

 

(e) Section 2.01(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

(c)                                  Swing Line Advances. The Borrower may
request the Swing Line Bank to make, and the Swing Line Bank agrees to make, on
the terms and conditions hereinafter set forth, Swing Line Advances to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date (i) in an aggregate amount not to exceed at
any time outstanding the aggregate Swing Line Commitment set forth on Schedule I
hereto (and if no Swing Line Commitment is set forth on such schedule, then
$0.00) (the “Swing Line Facility”) and (ii) in an amount for each such Swing
Line Borrowing not to exceed the aggregate of the Unused Revolving Credit
Commitments of the Lenders at such time. No Swing Line Advance shall be used for
the purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $250,000 or an integral
multiple of $250,000 in excess thereof and shall be made as a Base Rate Advance.
Within the limits of the Swing Line Facility and within the limits referred to
in clause (ii) above, the Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(c).

 

(f) Section 2.08(d) of the Credit Agreement is amended and restated in its
entirety to read as follows: “[Intentionally Omitted.]”.

 

(g)  Section 2.11(a) of the Credit Agreement is amended to delete the third
sentence of such Section.

 

(h)  Section 2.16 of the Credit Agreement is amended and restated in its
entirety to read as follows: “[Intentionally Omitted.]”

 

(i)  Section 2.19 of the Credit Agreement is amended and restated in its
entirety to read as follows: “[Intentionally Omitted.]”

 

(j)  Section 3.02(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

SECTION 3.02              Conditions Precedent to Each Borrowing, Issuance and
Renewal.  (a) The obligation of each Lender to make an Advance (other than a
Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance or renewal (a) the
following statements shall be true and

 

2

--------------------------------------------------------------------------------



 

the Administrative Agent shall have received for the account of such Lender, the
Swing Line Bank or such Issuing Bank (w) a Notice of Borrowing or Notice of
Issuance, as applicable, and a Borrowing Base Certificate, in each case dated
the date of such Borrowing, issuance or renewal and, in the case of the
Borrowing Base Certificate, demonstrating that the Facility Available Amount
(calculated on a pro forma basis immediately after giving effect to such
Borrowing, issuance or renewal) will be greater than or equal to the Facility
Exposure, (x) all Collateral Deliverables and all items described in the
definition of “BBA Proposal Package” herein (to the extent not previously
delivered with respect to each Borrowing Base Asset pursuant to Section 3.01,
Section 5.01(k) or this Section 3.02), (y) in the case of an addition of any
Person as an Additional Guarantor, all Guarantor Deliverables (to the extent not
previously delivered pursuant to Section 3.01, Section 5.01(k) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal or extension,
stating that:

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct on and as of such date
(except that those that expressly relate to a prior date shall be true as though
made on and as of such prior date), before and immediately after giving effect
to (A) such Borrowing, issuance or renewal and (B) the application of the
proceeds therefrom; provided, however, that solely with respect to a single
Borrowing to be requested in December 2018, Borrower shall not be required to
make the representation in the last sentence of Section 4.01(g);

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or would result from (A) such Borrowing, issuance or
renewal or (B)  from the application of the proceeds therefrom; and

 

(iii)                               for each Revolving Credit Advance, or Swing
Line Advance made by the Swing Line Bank or issuance or renewal of any Letter of
Credit, (A)  the Facility Available Amount equals or exceeds the Facility
Exposure that will be outstanding immediately after giving effect to such
Advance, issuance or renewal, respectively, and (B) before and immediately after
giving effect to such Advance, issuance or renewal, the Borrower shall be in
compliance with the covenants contained in Section 5.04, together with
supporting information in form satisfactory to the Administrative Agent showing
the computations used in determining compliance with such covenants; and

 

(b) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender Party through the Administrative Agent may reasonably
request.

 

(k) Section 5.02(g) is amended and restated in its entirety to read as follows:

 

(g)                                  Restricted Payments.  In the case of the
Borrower, without the prior consent of the Required Lenders, declare or pay any
dividends, purchase, redeem, retire, defease, or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of

 

3

--------------------------------------------------------------------------------



 

assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such.

 

(l) Section 5.04 is amended and restated in its entirety to read as follows:

 

SECTION 5.04 Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the
Borrower will:

 

(a)                                 Borrower Financial Covenants.

 

(i)                                     [Intentionally Omitted]

 

(ii)                                  [Intentionally Omitted]

 

(iii)                               [Intentionally Omitted]

 

(b)                                 Borrowing Base Financial Covenants.

 

(i)                                     Maximum Facility Exposure.  Not permit
at any time the Facility Exposure at such time to exceed the Facility Available
Amount at such time.

 

(ii)                                  Minimum Borrowing Base Debt Service
Coverage Ratio.  Maintain at all times a Borrowing Base Debt Service Coverage
Ratio of not less than 1.50:1.00.

 

To the extent any calculations described in Section 5.04(b) are required to be
made on any date of determination other than the last day of a fiscal quarter of
the Borrower, such calculations shall be made on a pro forma basis to account
for any acquisitions or dispositions of Assets, and the incurrence or repayment
of any Debt for Borrowed Money relating to such Assets, that have occurred since
the last day of the fiscal quarter of the Borrower most recently ended.  To the
extent any calculations described in Section 5.04(b) are required to be made on
a Test Date relating to an Advance, a merger permitted under Section 5.02(d), a
Transfer permitted under Section 5.02(e)(iii) or new Material Debt, such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance, merger, Transfer or such other event, as applicable. 
All calculations under this Section 5.04 shall be made on a pro forma basis to
account for any applicable monthly or 30-day financial statements or reports
required to be delivered pursuant to Section 5.03 since the date of the most
recently delivered quarterly statements or reports.  All such calculations shall
be reasonably acceptable to the Administrative Agent.

 

(m) Schedule I to the Credit Agreement is deleted in its entirety and replaced
with a new Schedule I in the form of Schedule I attached hereto.

 

(n) Exhibit H to the Credit Agreement is deleted in its entirety and replaced
with a new Exhibit H in the form of Exhibit H attached hereto.

 

4

--------------------------------------------------------------------------------



 

2.                                      Amendment to March Waiver.  Paragraph
(a) of the fifth paragraph of the Limited Waiver dated as of March 31, 2018 (the
“March Waiver”) by and among the Borrower, the Administrative Agent and the
Lender Parties party thereto, is amended and restated in its entirety to read as
follows: “[Intentionally Omitted.]”

 

3.                                      Representations and Warranties.  Each of
the Borrower and the Guarantors hereby represents and warrants that the
representations and warranties of such Person contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this First
Letter Amendment (this “Amendment”)) are true and correct in all material
respects (except that any representation or warranty that is qualified by
materiality is true and correct in all respects) as such representations and
warranties may have changed based upon events or activities not prohibited by
the Credit Agreement on and as of the date first above written, before and
immediately after giving effect to this Amendment, as though made on and as of
such date; provided, however, that each of the Borrower and the Guarantors does
not make the representation in the last sentence of Section 4.01(g) of the
Credit Agreement.  Each of the Borrower and the Guarantors further represents
and warrants that the factual matters described herein are true and correct as
of the date hereof.  The Borrower, by its execution of a counterpart of this
Amendment, represents and warrants that no Default or Event of Default exists
under the Loan Documents, as amended or supplemented to date.

 

4.                                      Effectiveness of Amendment.  This
Amendment shall become effective as of the date first above written (the
“Effective Date”) when, and only when, the Administrative Agent shall have
received (a) counterparts of this Amendment executed by the Borrower and the
Guarantors, the Administrative Agent, the Issuing Bank and the Required Lenders
(or, as to any of the Lender Parties, advice satisfactory to the Administrative
Agent that such Lender Party has executed this Amendment), (b) counterparts of
the Consent attached hereto executed by each Guarantor, and (c) an amended and
restated Note executed by the Borrower, payable to each Lender, in a principal
amount equal to such Lender’s Revolving Credit Commitment as of the Effective
Date.

 

5.                                      Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Amendment (including, without
limitation, the cost incurred by the Administrative Agent to obtain updated
Appraisals of all Borrowing Base Assets) and any instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 9.04 of the Credit Agreement.

 

6.                                      Certain Definitions.  Following the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

7.                                      Ratification.  The Credit Agreement (as
amended by this Amendment) and each of the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  The execution, delivery and effectiveness of this Amendment
shall not, except to the extent expressly provided herein, operate as a waiver
of any right, power or remedy of any Lender Party or the Administrative Agent
under the Credit Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement or any of the other Loan
Documents.

 

8.                                      Execution Instructions.  If you agree to
the terms and provisions hereof, please evidence such agreement by executing and
returning a counterpart of this Amendment to Malcolm K. Montgomery

 

5

--------------------------------------------------------------------------------



 

of Shearman & Sterling LLP by facsimile (646.848.7587), with four duplicate
originals by overnight courier.

 

9.                                      Miscellaneous.  This Amendment shall
constitute a Loan Document.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK).

 

10.                               Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or as an electronic mail attachment in .pdf, .jpeg, .tiff, or similar
electronic format shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Balance of page intentionally left blank]

 

6

--------------------------------------------------------------------------------



 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

 

 

 

By

/s/ Richard A. Doyle

 

 

Name:

 Richard A. Doyle

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

(Signatures continued on next page)

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

Agreed as of the date first above written:

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent, as Issuing Bank and as a Lender

 

 

 

 

 

 

 

 

By

/s/ Christopher J. Albano

 

 

 

Name:

Christopher J. Albano

 

 

 

Title:

Authorized Signatory

 

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

ROYAL BANK OF CANADA,

 

 

as a Lender

 

 

 

 

 

 

 

 

By

/s/ Sheena Lee

 

 

 

Name:

Sheena Lee

 

 

 

Title:

Authorized Signatory

 

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By

/s/ Margarita Muzzall

 

 

 

Name:

Margarita Muzzall

 

 

 

Title:

Senior Vice President

 

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By

/s/ Brian Tuerff

 

 

Name:

Brian Tuerff

 

 

Title:

Senior Vice President

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Kenneth Chin

 

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

 

 

 

 

By

/s/ Craig Pearson

 

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Managing Director

 

 

Signature Page to First Letter Amendment (Five Star)

 

--------------------------------------------------------------------------------



 

CONSENT

 

 

Dated as of December 18, 2018

 

Each of the undersigned, as Guarantor under the Guaranty set forth in
Article VII of the Credit Agreement dated as of February 24, 2017, as amended
and modified to date, in favor of the Administrative Agent, for its benefit and
the benefit of the Lender Parties party to the Credit Agreement referred to in
the foregoing Amendment, hereby consents to such Amendment and hereby confirms
and agrees that notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

 

 

FSQ THE PALMS AT FORT MYERS BUSINESS TRUST,

 

a Maryland business trust

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

 

 

FVE MW LLC,

 

a Maryland limited liability company

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

 

 

FSQ VILLA AT RIVERWOOD BUSINESS TRUST,

 

a Maryland business trust

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

 

 

MORNINGSIDE OF CONCORD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

(Signatures continued on next page)

 

Signature Page to Guarantor Consent (Five Star)

 

--------------------------------------------------------------------------------



 

 

MORNINGSIDE OF SPRINGFIELD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

 

 

FIVE STAR COVINGTON LLC,

 

a Delaware limited liability company

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

 

 

FVE EC LLC,

 

a Maryland limited liability company

 

 

 

 

 

By

/s/ Richard A. Doyle

 

Name: Richard A. Doyle

 

Title: Treasurer and Chief Financial Officer

 

Signature Page to Guarantor Consent (Five Star)

 

--------------------------------------------------------------------------------



 

Schedule I

 

[See attached.]

 

Schedule I

--------------------------------------------------------------------------------



 

SCHEDULE I

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial
Lender/
Initial Issuing

 

Commitments

 

 

 

 

Bank

 

Revolving Credit

 

Letter of Credit

 

Swing Line

 

Domestic Lending Office

 

Eurodollar Lending Office

Citibank, N.A.

 

$

9,450,000

 

$

2,516,000

 

—

 

1615 Brett Road OPS III
New Castle, DE 19720
Attn:  Citi Loan Operations
Tel:  302-894-6052
Fax: 212-994-0847
email: GLOriginationOps@citi.com

 

1615 Brett Road OPS III
New Castle, DE 19720
Attn:  Citi Loan Operations
Tel:  302-894-6052
Fax: 212-994-0847
email: GLOriginationOps@citi.com

Royal Bank of Canada

 

$

9,450,000

 

—

 

—

 

Royal Bank of Canada
Global Loan Administration
New York Branch
200 Vesey Street
New York, NY 10281-8098
Attn: Ashish Jawa
Tel: 1-877-332-7455
Fax: 1-212-428-2372
email: RBCNewYorkGLA1@rbc.com

 

Royal Bank of Canada
Global Loan Administration
New York Branch
200 Vesey Street
New York, NY 10281-8098
Attn: Ashish Jawa
Tel: 1-877-332-7455
Fax: 1-212-428-2372
email: RBCNewYorkGLA1@rbc.com

PNC Bank, National Association

 

$

8,100,000

 

—

 

—

 

10851 Mastin Street
Suite 300
Overland Park, KS 66210
Attn: Kim Wetzel
Tel: 913-253-9280
Fax: 888-578-2605
email: kimberly.wetzel@pnc.com

 

10851 Mastin Street
Suite 300
Overland Park, KS 66210
Attn: Kim Wetzel
Tel: 913-253-9280
Fax: 888-578-2605
email: kimberly.wetzel@pnc.com

Compass Bank

 

$

8,100,000

 

—

 

—

 

8333 Douglas Ave, 2nd Floor
Dallas, TX 75225
Attn: Ben David
Tel: 972-735-3583
email: Kristi.tadlock@bbva.com

 

8333 Douglas Ave, 2nd Floor
Dallas, TX 75225
Attn: Ben David
Tel: 972-735-3583
email: Kristi.tadlock@bbva.com

 

Schedule I -1

--------------------------------------------------------------------------------



 

Name of Initial
Lender/
Initial Issuing

 

Commitments

 

 

 

 

Bank

 

Revolving Credit

 

Letter of Credit

 

Swing Line

 

Domestic Lending Office

 

Eurodollar Lending Office

Citizens Bank, N.A.

 

$

5,400,000

 

—

 

—

 

130 N. 18th Street
Suite 1310
Philadelphia, PA 19103
Attn: Donato Affatato
Tel: 267-671-1827
email: donato.affatato@citizensbank.com

 

130 N. 18th Street
Suite 1310
Philadelphia, PA 19103
Attn: Donato Affatato
Tel: 267-671-1827
email: donato.affatato@citizensbank.com

UBS AG, Stamford Branch

 

$

5,400,000

 

—

 

—

 

677 Washington Blvd
Stamford, CT 06901
Attn: Loan Administration Team
Fax: 203-719-3888
email: UBSAgency@ubs.com

 

677 Washington Blvd
Stamford, CT 06901
Attn: Loan Administration Team
Fax: 203-719-3888
email: UBSAgency@ubs.com

Wells Fargo Bank, National Association

 

$

8,100,000

 

—

 

—

 

100 North Main Street, 10th Floor
Winston-Salem, NC 27101
Attn: Angela R. Brown
Tel: 336-842-7405
email: angela.r.brown@wellsfargo.com

 

100 North Main Street, 10th Floor
Winston-Salem, NC 27101
Attn: Angela R. Brown
Tel: 336-842-7405
email: angela.r.brown@wellsfargo.com

Totals

 

$

54,000,000

 

$

2,516,000

 

$

0.00

 

 

 

 

 

Schedule I -2

--------------------------------------------------------------------------------



 

Exhibit H

 

[See attached.]

 

Exhibit H

--------------------------------------------------------------------------------



 

EXHIBIT H to the
CREDIT AGREEMENT

 

FORM OF BORROWING
BASE CERTIFICATE

 

BORROWING BASE CERTIFICATE

 

Five Star Senior Living Inc.
Borrowing Base Certificate
Period ending   /  /

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III
New Castle, DE 19720
Attention:  Bank Loan Syndications Department

 

Pursuant to provisions of that certain Amended and Restated Credit Agreement,
dated as of February 24, 2017, among Five Star Senior Living Inc. (f/k/a Five
Star Quality Care, Inc.), a Maryland corporation, as borrower (“Borrower”), the
Guarantors party thereto, Citibank, N.A., as Administrative Agent and Collateral
Agent for the Secured Parties, the Secured Parties identified therein, and the
Arrangers party thereto (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
not otherwise defined herein shall have their respective meanings set forth in
the Credit Agreement), the undersigned, a Responsible Officer of the Borrower,
hereby certifies and represents and warrants on behalf of the Borrower as
follows:

 

1.                                      The information contained in Schedule I
of this certificate and the attached information supporting the calculation of
the Facility Available Amount, Total Borrowing Base Value, and Borrowing Base
Debt Service Coverage Ratio is true, complete and correct as of the close of
business on             , 20   (the “Calculation Date”) and has been prepared in
accordance with the provisions of the Credit Agreement.

 

2                                         The Facility Exposure of
$                  does not exceed the Facility Available Amount of
$                     as required by Section 5.04(b)(i) of the Credit Agreement.

 

3.                                      This certificate is furnished to the
Administrative Agent pursuant to Section
[3.02][5.01(k)][5.02(d)][5.02(e)(iii)(D)][5.03(d)] of the Credit Agreement.

 

4.                                      The Borrowing Base Assets comply with
all Borrowing Base Conditions and the other conditions, terms, warranties,
representations and covenants set forth in the Credit Agreement other than those
previously waived in writing by the Administrative Agent and the Required
Lenders.

 

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I attached
hereto.

 

Exh. H -1

--------------------------------------------------------------------------------



 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. H -2

--------------------------------------------------------------------------------



 

Schedule I — Financial Covenant Computations

 

(See Attached Pages)

 

Exh. H -3

--------------------------------------------------------------------------------



 

Five Star Quality Care, Inc.

 

 

Borrowing Base Covenant Calculation

 

 

As of [          ]

 

 

 

 

 

Facility Available Amount (the lesser of 1, 2, 3 and 4)

 

[                    ]

Facility Exposure (must not exceed #1 above)

 

[                    ]

 

 

 

Facility Available Amount (the lesser of 1, 2, 3 and 4)

 

[                    ]

 

 

 

1 $54,000,000

 

[                    ]

2 Total Borrowing Base Value

 

[                    ]

3 Amount that would result in a BB DSCR = 1.5x

 

[                    ]

4 Aggregate amount of title insurance

 

$

[100,000,000]

 

 

 

Total Borrowing Base Value

 

[                    ]

 

 

 

Is the aggregate Asset Value of all Borrowing Base Assets more than
$100,000,000?

 

[                    ]

Is the number of Borrowing Base Assets not less than 5?

 

[                    ]

Total Borrowing Base Value adjusted subject to adjusted NOI concentration limit
and minimum of 75% private pay operating revenue

 

[                    ]

 

 

 

Amount that would result in a BB DSCR = 1.5x

 

[                    ]

 

 

 

Aggregate Adjusted NOI for all Borrowing Base Assets

 

[                    ]

Facility Exposure

 

[                    ]

1 Month Eurodollar Rate

 

[                    ]

10 Year Treasuries Rate

 

[                    ]

7.50% per annum

 

[                    ]

Margin Used

 

[                    ]

Coupon Rate Used

 

[                    ]

Debt Service

 

[                    ]

DSCR

 

[                    ]

 

Exh. H -4

--------------------------------------------------------------------------------



 

Five Star Quality Care, Inc.
Borrowing Base Property Inputs
For the Twelve Months Ended [          ]

 

Facility

 

Asset Value

 

Included in
Total
Borrowing
Base Value?

 

Borrowing
Base Value

 

Adjusted NOI

 

% ANOI
of Total

 

Borrowing Base
Value adjustment for
25% ceiling (1)

 

Borrowing Base Value
adjusted for 25%
ceiling (1)

 

Adjusted
Operating
Revenue

 

Adjusted
Operating
Revenue from
Private Pay (1)

 

Adjusted NOI
(1)

 

% private
pay

 

Borrowing
Base Value
adjusted for
75% floor (2)

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Total Borrowing Base Value with max 25% NOI restriction
(2) Total Borrowing Base Value with min 75% private pay condition

 

Exh. H -5

--------------------------------------------------------------------------------